Filed 11/08/18                                       Case 17-21446                                                     Doc 66



       1   3
           BANKRUPTCY LAW GROUP, PC
       2
           Chad M Johnson, SBN: 232417
       3   11230 Gold Express Dr, Suite 310 #361
           Gold River, CA 95670-4484
       4   Tel: 916-678-5000
       5
           Fax: 888-843-7260
           ChadJ@Bankruptcylg.com
       6
           Attorneys for Debtor(s)
       7   Sharise N Allen
       8                                  UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF CALIFORNIA
       9

      10     In re:                               Case No: 17-21446
                                                  Chapter: 13
      11     Sharise N Allen                      DCN: BLG-5
      12
                                                  APPLICATION/MOTION TO EMPLOY REAL
      13                                          ESTATE BROKER
                                     Debtor(s).
      14
                                                  Hearing: 12/4/18 @ 1:00 PM
      15                                          Judge: Honorable Christopher D Jaime
                                                  Courtroom: 6th Floor, Court Rm 32, Dept B
      16

      17
                                                           MOTION
      18
           Sharise N Allen (“Debtor”), by and through her attorney of record Chad M Johnson, hereby respectfully
      19

      20
           represents:

      21     1. That Petitioner is the Debtor in Chapter 13 in the above referenced bankruptcy case, petition for
      22         relief filed on March 6, 2017.
      23
             2. The Debtor’s assets include the real property commonly known as 1612 McGuire Circle, Suisun
      24
                 City, CA 94585 (“Property”).
      25

      26     3. It is necessary that Debtor employ real estate broker Re/Max Gold (“Broker”), located at 1411

      27         Oliver Road, Suite 180, Fairfield, CA 94534, to assist Debtor in establishing the fair market value
      28



                                                                   4
Filed 11/08/18                                             Case 17-21446                                                       Doc 66



       1             of the Property and to market and sell the Property for the benefit of the Debtor and all creditors in
       2
                     interest.
       3
                 4. Amy Loafea, a licensed real estate salesperson, has extensive knowledge and familiarity with the
       4

       5
                     area where the Property is located.

       6         5. If the Property is to be sold, Broker will procure and submit to Debtor all purchase offers. In
       7             consideration for these services, the Broker will receive, upon consummation of any sale, a real
       8
                     estate broker’s commission equal to 5% of the purchase price.
       9
                 6. The Court may only approve the employment of a professional who represents no interest adverse
      10

      11             to the estate. 11 U.S.C. § 327(a).

      12         7. In the present transaction, Broker is acting as a broker for the seller Debtor.
      13
                 8. A copy of the listing agreement is filed herewith as EXHIBIT A.
      14
                 9. The Broker has been informed and understands that no commission is due and payable unless and
      15
                     until an Order has been entered approving the sale and escrow closes.
      16

      17         10. Ms. Loafea and Debtor have discussed whether any conflicts of interest exist in this case between
      18             her and interested parties. To the best of Debtor’s knowledge, Amy Loafea and Broker do not have
      19
                     connections with the Debtor beyond her arm’s length relationship as a real estate broker or any
      20
                     other party in interest in or having an interest in this case, or any of their respective attorneys and
      21

      22             accountants, is a disinterested person as that term is defined in 11 U.S.C. § 101(13) except as noted

      23             in the declaration filed herewith.
      24
           ///
      25
           ///
      26
           ///
      27

      28   ///



                                                                         5
Filed 11/08/18                                      Case 17-21446                                                      Doc 66



       1     11. This Application is supported by the declaration of Amy Loafea.
       2

       3
           WHEREFORE, Debtor hereby prays for an Order approving the employment of Re/Max Gold, to
       4

       5
           perform the professional services required as set forth hereinabove, and further, that a commission of 5%

       6   be approved for Broker from the sale of the Property.
       7

       8
           DATED: 11/5/2018                                        By:   /s/Chad M Johnson
       9                                                                 Chad M Johnson, Esq.
                                                                         Bankruptcy Law Group, PC.
      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28



                                                                    6
